                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                   7: l 9-cv-257-BO

LORENZO D. BRYANT,                            )
     Plaintiff,                               )
V.                                            )                       ORDER
                                              )
WANDA A. BRYANT,                              )
    Defendant.                                )


       This cause comes before the Court on the memorandum and recommendation of United

States Magistrate Judge James Gates. [DE 5]. On January 22, 2020, Judge Gates recommended

that this action be dismissed. For the reasons that follow, the M&R [DE 5] is ADOPTED and this

action is DISMISSED.

                                          BACKGROUND

       In December 2019, plaintiff filed a prose application to proceed in forma pauper is under

28 U.S.C. § 1915. Plaintiff brings a claim for damages, alleging that defendant committed perjury

and fraud when she testified in divorce proceedings that both spouses lived together from the time

they signed their separation agreement.

       Judge Gates entered the instant memorandum and recommendation (M&R), granting the

application to proceed informa pauperis and recommending that plaintiff's case be dismissed for

lack of subject-matter jurisdiction. Plaintiff filed no objections to the M&R.

                                          DISCUSSION

       A district court is required to review de nova those portions of an M&R to which a party

timely files specific objections or where there is plain error. 28 U.S.C. § 636(b)(l); Thomas v. Arn,

474 U.S. 140, 149-50 (1985). " [I]n the absence of a timely filed objection, a district court need

not conduct de nova review, but instead must only satisfy itself that there is no clear error on the
face of the record in order to accept the recommendation." Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation and citation omitted).

       The Court has reviewed the M&R and is satisfied that there is no clear error. Accordingly,

the M&R is ADOPTED.

                                         CONCLUSION

       The memorandum and recommendation of Magistrate Judge Gates [DE 5] is ADOPTED

and this action is DISMISSED. The Clerk is DIRECTED to close the case.


SO ORDERED, this     1         day of March, 2020 .



                                             TERRENCE W. BOYLE
                                             CHIEF UNITED STA TES D STRICT JUDGE




                                                2
